UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                         )
EDUARDO UNTALASCO,                       )
                                         )
             Plaintiff,                  )
                                         )
             v.                          )      No. 16-cv-0672 (KBJ)
                                         )
LOCKHEED MARTIN                          )
CORPORATION,                             )
                                         )
             Defendant.                  )
                                         )

                             MEMORANDUM OPINION

      More than one year after the applicable three-year statute of limitations period

expired, pro se Plaintiff Eduardo Untalasco (“Untalasco”) filed a claim in this Court

against Defendant Lockheed Martin Corporation (“Lockheed”) under the Employee

Retirement Income Security Act of 1974 (“ERISA”), 18 U.S.C. §§1001–1461. On

March 31, 2017, this Court issued an order that GRANTED Lockheed’s Motion to

Dismiss Untalasco’s complaint and DISMISSED his action. (See Order Granting

Motion to Dismiss, ECF No. 16.) This Memorandum Opinion explains the reasons for

that order. In short, this Court agrees with Lockheed that Untalasco’s complaint is

untimely and that none of Untalasco’s proffered explanations authorize this Court to

excuse that procedural defect.

I.    BACKGROUND

      The basic facts of this matter—which are drawn from Untalasco’s Amended

Complaint (see Am. Compl., ECF No. 6) and the attachments thereto—are as follows.

Untalasco is the brother of Noemi D. Untalasco (“the Decedent”), who died on February
22, 2010. (See Annex A to Am. Compl. (“2012 Appeal Denial Letter”), ECF No. 6 at 5;

Annex D to Am. Compl., ECF No. 6 at 7.) 1 The Decedent was an employee of

Lockheed and had a deferred vested pension benefit under a Lockheed employee

pension plan. (See 2012 Appeal Denial Letter.) Just before her death, the Decedent

requested that Lockheed begin paying her pension benefits effective February 1, 2010,

and she signed a form to that effect on January 31, 2010. (See id.; Ex. 1 to Am.

Compl., ECF No. 6 at 3.) Lockheed contends that it did not receive the signed benefit

election form before its February 7, 2010, expiration date (see Annex B to Am. Compl.

(“2010 Denial Letter”), ECF No. 6 at 6), and as a result, Lockheed ultimately denied

Untalasco’s subsequent claim for his sister’s pension benefits (which he brought on

behalf of their mother). Lockheed’s denial letter was dated January 3, 2012 (see 2012

Appeal Denial Letter); Untalasco filed an ERISA complaint in this Court on March 7,

2016—more than four years later—seeking to challenge Lockheed’s denial of the

request for benefits. (See Compl., ECF No. 1, at 1.) 2

        On June 13, 2016, Lockheed filed a motion for a more definite statement,

arguing that Untalasco’s handwritten complaint was so vague that Lockheed could not

reasonably prepare a response. (See Mem. in Supp. of Def.’s Mot. for a More Definite

Stmt., ECF No. 4-1, at 1.) Thereafter, Untalasco filed (1) a document entitled “Motion




1
 Page numbers herein refer to those that the Court’s electronic case-filing system automatically
assigns.
2
 The Clerk’s Office received Untalasco’s complaint challenging Lockheed’s determination on March 7,
2016, along with an application to proceed in forma pauperis (“IFP”). (See Compl.; Application to
Proceed IFP, ECF No. 2.) The Court approved the IFP application on April 6, 2016 (see Fiat Order of
April 11, 2016), and docketed that order along with Untalasco’s complaint on April 11, 2016 (see
Compl.; Application to Proceed IFP).




                                                   2
to Commence Judicial Review of Case,” which this Court construed as an amended

complaint (see Am. Compl.), and (2) a response to the motion for a more definite

statement and a supplement thereto (see Pl.’s Resp. to Def.’s Mot. for a More Definite

Stmt., ECF No. 8; Suppl. to Pl.’s Resp. to Def.’s Mot. for a More Definite Stmt., ECF

No. 9).

       On August 22, 2016, Lockheed moved to dismiss Untalasco’s Amended

Complaint, arguing that his lawsuit is untimely because Untalasco filed it more than

three years after Lockheed denied his appeal. (See Def.’s Mot. to Dismiss (“Def.’s

Mot”), ECF No. 11; Def.’s Mem. at 3–5.) In Untalasco’s response to Lockheed’s

motion to dismiss, Untalasco agrees that his complaint is untimely, but argues that the

Court should allow his suit to proceed nevertheless because, as a pro se litigant, he is

“inadept [sic] to ERISA 3-year Statute of Limitations[,]” and that his 14-month delay

“can be cured leniently by the court liberally for my position as Pro Se

(Unrepresented).” (Pl.’s Resp. to Def.’s Mot. (“Pl.’s Opp’n”), ECF No. 14, at 1.)

Untalasco further maintains (without citation or explanation) that “[t]he Six Year

Statute of Limitations and the Doctrine of Laches apply here.” (Id. at 2.) Untalasco

also filed another document entitled “Inclusion of Plaintiff’s Supplement, etc.[,]” in

which he argues that “my sister has finished [her] contract with defendant [and] thus[]

[is] entitled to all the rights and prerogatives as a retired employee of the defendant.”

(Inclusion of Pl.’s Suppl. (“Pl.’s Inclusion”), ECF No. 13, at 1 (emphasis in orginal).)

       Lockheed’s motion to dismiss became ripe and ready for this Court’s review on

October 25, 2016. (See Def.’s Reply in Supp. of Def.’s Mot., ECF No. 15.) This Court




                                             3
issued an Order granting Lockheed’s motion and dismissing Untalasco’s complaint on

March 31, 2017. (See Order, ECF No. 16.)


II.    LEGAL STANDARD

       A.     Motions To Dismiss Under Federal Rule Of Civil Procedure 12(b)(6)

       Federal Rule of Civil Procedure 12(b)(6) authorizes a defendant to move to

dismiss a complaint on the grounds that the complaint “fail[s] to state a claim upon

which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6). “Although ‘detailed factual

allegations’ are not necessary to withstand a Rule 12(b)(6) motion to dismiss for failure

to state a claim, a plaintiff must furnish ‘more than labels and conclusions’ or ‘a

formulaic recitation of the elements of a cause of action.’” Busby v. Capital One, N.A.,

932 F. Supp. 2d 114, 133 (D.D.C. 2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009)). “[M]ere conclusory statements” are insufficient to make out a cause of action

against a defendant, Iqbal, 556 U.S. at 678, and to survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to “state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).

       B.     Application Of The Pleading Rules To Pro Se Parties

       When evaluating the pending motion to dismiss, this Court must be mindful of

the fact that Untalasco is proceeding in this matter pro se. It is well established that the

pleadings of pro se parties are to be “liberally construed” and that a pro se complaint,

“however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers[.]” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per




                                             4
curiam) (internal quotation marks and citations omitted); see also Haines v. Kerner, 404

U.S. 519, 520–21 (1972). However, it is also quite clear “[t]his benefit is not . . . a

license to ignore the Federal Rules of Civil Procedure.” Sturdza v. United Arab

Emirates, 658 F. Supp. 2d 135, 137 (D.D.C. 2009) (citation omitted); see also McNeil v.

United States, 508 U.S. 106, 113 (1993). Thus, although a pro se complaint “must be

construed liberally, the complaint must still present a claim on which the Court can

grant relief.” Budik v. Dartmouth-Hitchcock Med. Ctr., 937 F. Supp. 2d 5, 11 (D.D.C.

2013) (internal quotation marks and citation omitted); see Moore v. Motz, 437 F. Supp.

2d 88, 90 (D.D.C. 2006) (noting that “[e]ven a pro se plaintiff’s inferences . . . need not

be accepted” if they “are unsupported by the facts set out in the complaint” (internal

quotation marks and citation omitted)); see also Crisafi v. Holland, 655 F.2d 1305,

1308 (D.C. Cir. 1981) (explaining that a pro se complaint must state a claim upon

which relief can be granted).


III.   ANALYSIS

       Lockheed has moved to dismiss Untalasco’s complaint on the grounds that

lawsuits arising from a denial of a claim for ERISA benefits are subject to a three-year

limitations period, and Untalasco admits that he commenced his suit outside of this

window. As explained fully below, this Court has granted Lockheed’s motion to

dismiss because it agrees that Untalasco’s complaint is untimely, and because Untalasco

has not established any basis for this Court to toll the limitations period.




                                             5
       A.     Untalasco’s Claims Are Untimely Because He Filed His Complaint
              Outside The Applicable Three-Year Statute of Limitations.

       “A participant in an employee benefit plan covered by [ERISA] may bring a civil

action under § 502(a)(1)(B) to recover benefits due under the terms of the plan.”

Heimeshoff v. Hartford Life & Accident Ins. Co., 134 S. Ct. 604, 608 (2013) (citing 29

U.S.C. § 1132(a)(1)(B)). Section 502 does not specify a time within which such a civil

action must be filed, see id. at 610; however, courts generally “borrow the most closely

analogous statute of limitations from the state in which the court sits.” Pettaway v.

Teachers Ins. & Annuity Ass’n of Am., 547 F. Supp. 2d 1, 4 (D.D.C. 2008) (quoting

Connors v. Hallmark & Son Coal Co., 935 F.2d 336, 341 (D.C. Cir. 1991)). Thus, when

presented with ERISA Section 502 claims, “courts in this district have applied the

District of Columbia’s three-year statute of limitations for breach-of-contract

actions[.]” Virtue v. Int'l Bhd. of Teamsters Ret. & Family Prot. Plan, 997 F. Supp. 2d

10, 15–16 (D.D.C. 2013), aff’d, 584 F. App’x 3 (D.C. Cir. 2014). Courts have further

held that, when a suit challenges the denial of a claim for ERISA benefits, the statute of

limitations begins to run when the plan administrator denies the claim at issue. See id.

at 16 (noting that while a claim typically does not accrue until a plaintiff discovers, or

should have discovered the claim, “‘[i]n the ERISA context, the discovery rule has been

‘developed’ into the more specific ‘clear repudiation’ rule whereby a non-fiduciary

cause of action accrues when a claim for benefits has been denied’”) (quoting Miller v.

Fortis Benefits Ins. Co., 475 F.3d 516, 520–21 (3d Cir. 2007)).

       Here, it is undisputed that Lockheed denied Untalasco’s benefits appeal on

January 3, 2012, and therefore, the statute began to run at that time. (See 2012 Appeal




                                             6
Denial Letter.) The Clerk’s Office received Untalasco’s mailed complaint on March 7,

2016—more than four years later. (See Compl.) Consequently, as Untalasco readily

admits, he has brought his ERISA claim well outside the three-year limitations period

that ordinarily applies to such claims, which means that his claim is untimely. See, e.g.,

Mirabile v. Life Ins. Co. of N. Am., 293 F. App’x 213, 215 (4th Cir. 2008) (per curiam)

(affirming grant of summary judgment for the defendant where the plaintiff’s “claim

accrued on May 31, 2002, when [the defendant] upheld its earlier decision to terminate

her benefits[, and the plaintiff] filed suit on September 11, 2006, over four years after

the accrual of her claim and beyond the applicable three-year limitations provision

contained in the Policy”). 3

        B.      Untalasco Has Not Established Any Basis For Tolling The Statute of
                Limitations

        Although the statute of limitations may be tolled under certain circumstances,

“the general rule that one can glean from [precedent] is that courts should apply the

[District of Columbia] statute of limitations strictly, even though barring actions often

seems arbitrary and inequitable.” Carter v. WMATA, 764 F.2d 854, 858 (D.C. Cir.

1985) (emphasis in original); see also Atiba v. Wash. Hosp. Ctr., 43 A.3d 940, 941

(D.C. 2012) (providing that statutes of limitation “are strictly construed in accordance

with their terms”). The District of Columbia permits a statute to be tolled only in

limited circumstances, such as when a defendant engages in “affirmative acts. . . to

fraudulently conceal either the existence of a claim or facts forming the basis of a cause



3
  To the extent that Untalasco maintains that a six-year statute of limitations applies to his action (see
Pl.’s Opp’n at 2), he provides no authority for this proposition, and the Court is not aware of any.




                                                     7
of action[,]” Drake v. McNair, 993 A.2d 607, 619 (D.C. 2010); where the plaintiff is

disabled and “non compos mentis at the time a substantial portion of her right of action

accrued,” McCracken v. Walls-Kaufman, 717 A.2d 346, 355 (D.C. 1998); or where the

defendant engages in conduct “that would tend to lull the plaintiff into inaction, and

thereby permit the limitation prescribed by the statute to run[,]” Daniels v. Potomac

Elec. Power Co., 100 A.3d 139, 142 (D.C. 2014) (internal quotation marks and citation

omitted).

       None of these accepted grounds for tolling the statute of limitations exists here.

Furthermore, none of the grounds that Untalasco identifies in his various filings—(1)

the merits of his claim for benefits, (2) his status as a pro se litigant, and/or (3) the

doctrine of laches—provides any basis for this Court to depart from strict application of

the District’s three-year limitations period. Untalasco cites no authority for his

contention that the Court can excuse compliance with ERISA’s statute of limitations

because, in his view, his sister was entitled to retirement benefits, and that therefore his

claim has legal merit. (See Pl.’s Inclusion at 1.) Indeed, it is well-established that the

statute of limitations bars even meritorious claims that have become stale due to the

passage of time. Cf. Rudder v. Williams, 47 F. Supp. 3d 47, 52 (D.D.C. 2014)

(“‘Statutes of limitations . . . represent a pervasive legislative judgment that it is unjust

to fail to put the adversary on notice to defend within a specified period of time and that

the right to be free of stale claims in time comes to prevail over the right to prosecute

them.’” (quoting United States v. Kubrick, 444 U.S. 111, 117 (1979) (alteration in

original)).




                                              8
       Untalasco’s argument that he should be excused from the statute of limitations

because of his status as a pro se litigant (see Pl.’s Opp’n at 1) fares no better. It is clear

beyond cavil that “‘litigants who proceed without counsel are not excused from

following procedural rules’” such as the statute of limitations. Oladokun v. Corr.

Treatment Facility, 309 F.R.D. 94, 98 (D.D.C. 2015) (quoting Eberhardt v. Brown, 580

F. App’x 490, 491 (7th Cir. 2014)); see also United States v. Allen, No. 03-cr-0557-1

(PLF), 2016 WL 4099037, at *2 (D.D.C. Aug. 2, 2016) (“[F]ailure to meet the statutory

deadline due to pro se representation is not a circumstance in which it is appropriate to

toll the statute of limitations.”) (internal quotation marks and citation omitted).

Moreover, even pro se plaintiffs have a fair opportunity to act timely in response to a

perceived harm in the ERISA context, because “the statute of limitations begins to run

when the plaintiff discovers the harm—here, that he would not be receiving the

appropriate benefits.” Virtue, 997 F. Supp. 2d at 18.

       Notably, even if a pro se litigant’s failure to file a timely ERISA complaint could

be excused as a matter of law based on the plaintiff’s unawareness of the ERISA claim,

the facts here do not support Untalasco’s contention that he learned of the ERISA claim

only “by coincidence” and “commenced the complaint (Petition for Judicial Review)”

as soon as he discovered it. (Pl.’s Opp’n at 1.) The record clearly establishes that,

although Untalasco was seeking to recover his late sister’s benefits, it was Untalasco

himself who was pursing the claim for benefits with Lockheed from the outset. (See

2012 Appeal Denial Letter (denying the claim for benefits in a letter addressed to

Untalasco that was sent to him two years after his sister had died).) Furthermore, the

benefits denial letter specifically informs Untalasco of his right to file suit under




                                              9
ERISA § 502(a). (Id.) It defies logic that, until 2016, Untalasco was somehow unaware

of the ERISA claim that he had been personally and actively pursuing since 2010.

       Nor does Untalasco’s assertion that a “Six Year Statute of Limitation and the

Doctrine of Laches apply in here” save his claim. (Pl.’s Opp’n at 2.) In the first place,

Untalasco cites no statutory or other legal basis for the application of a six-year statute

of limitations to his claim for ERISA benefits. (See id; see also supra n.3.) Rather, the

law is clear that the governing limitations period in this jurisdiction for a claim under

ERISA § 502(a) is three years. Virtue, 997 F. Supp. 2d at 15–16. What is more, the

equitable doctrine of laches, which “‘requires proof of (1) lack of diligence by the party

against whom the defense is asserted, and (2) prejudice to the party asserting the

defense[,]’” has no application in this case. Pro-Football, Inc. v. Harjo, 415 F.3d 44,

47 (D.C. Cir. 2005) (quoting Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 121–

22 (2002)). Laches is a defense that “bars relief to those who delay the assertion of

their claims for an unreasonable time[,]” N.A.A.C.P. v. N.A.A.C.P. Legal Def. & Educ.

Fund, Inc., 753 F.2d 131, 137 (D.C. Cir. 1985), but, here, Untalasco is the party who is

affirmatively making a claim, not Lockheed. And if Untalasco is somehow seeking to

assert the doctrine of laches to bar Lockheed’s statute of limitations defense, his

intention is misguided, because it is clear on this record that Lockheed diligently

asserted the statute of limitations in its pre-answer motion to dismiss. (See Def.’s Mem.

at 3–5.)




                                             10
IV.    CONCLUSION

       Untalasco initiated this lawsuit outside the governing three-year limitations

period, such that his claims are now time-barred, and he has not established any basis

on which this Court could toll the limitations period, despite his status as a pro se

litigant. Thus, as reflected in the Court’s prior Order, Lockheed’s [11] Motion to

Dismiss has been GRANTED and Untalasco’s complaint DISMISSED.



DATE: April 18, 2017                      Ketanji Brown Jackson
                                          KETANJI BROWN JACKSON
                                          United States District Judge




                                            11